Broyles, C. J.
1. Where a proffered amendment to an affidavit of illegality, contains no averment under oath that the additional grounds set out therein were unknown to the affiant at the time of the filing of the original affidavit, the amendment is properly disallowed.. Civil Code (1910), § 5704; Georgia Northern Ry. Co. v. Cone, 17 Ga. App. 786 (4) (88 S. E. 701) ; Mosley v. Fryer, 102 Ga. 564 (27 S. E. 667) ; Binder v. Ragsdale, 100 Ga. 400 (28 S. E. 165) ; Baker v. Smith, 91 Ga. 143 (2) (16 S. E. 967).
2. Under the above-stated ruling and the facts of the instant case, the court did not err in disallowing the proffered amendment to the affidavit of illegality, or thereafter in overruling and dismissing the affidavit of illegality.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.